DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 20 October 2021. Claims 2 - 21 are currently pending. 

Claim Objections
Claim 18 is objected to because of the following informalities: Lines 6 - 7 of claim 18 recite, in part, “images acquired by a second camera while the device is in the first position;” which appears to contain a minor informality. The Examiner suggests amending the claim to --images acquired by a second camera of the device while the device is in the first position;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objection to claim 12, due to minor informalities, is hereby withdrawn in view of the amendments and remarks received 20 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection to claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 20 October 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 12, 16 - 18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,192,312. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 2, 12, 16 - 18, 20 and 21 would have been obvious over and/or obvious variations of claim 19 of U.S. Patent No. 10,192,312.
a.	With regards to instant claims 2, 12, 16 and 17; Instant claims 2, 12, 16 and 17 differ from claim 19 of U.S. Patent No. 10,192,312 in slight variations of wording/terminology and in that they additionally require “displaying to a user an instruction to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 19 of U.S. Patent No. 10,192,312 to include, after acquiring the one or more first images and the one or more first reference images, displaying to a user an instruction to rotate the device. This modification would have been 
b.	With regards to instant claims 18, 20 and 21; Instant claims 18, 20 and 21 differ from claim 19 of U.S. Patent No. 10,192,312 in slight variations of wording/terminology and in that instant claims 18, 20 and 21 additionally require a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations and “displaying to a user an instruction to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 19 of U.S. Patent No. 10,192,312 to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by the processor performs the operations and to include, after acquiring the one or more first images and the one or more first reference images, displaying to a user an instruction to rotate the device. This modification would have been prompted in order to enhance claim 19 of U.S. Patent No. 10,192,312 by simplifying the process of making changes, updates and/or .

Claims 2, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,467,492. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 2, 12 and 18 would have been obvious over and/or obvious variations of claim 19 of U.S. Patent No. 10,467,492.
a.	With regards to instant claims 2 and 12; Instant claims 2 and 12 differ from claim 19 of U.S. Patent No. 10,467,492 in slight variations of wording/terminology and in that they additionally require “displaying to a user an instruction to rotate the device”. However, the Examiner asserts that it would have been obvious to 
b.	With regards to instant claim 18, Instant claim 18 differs from claim 19 of U.S. Patent No. 10,467,492 in slight variations of wording/terminology and in that instant claim 18 additionally requires a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations and “displaying to a user an instruction to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 19 of U.S. Patent No. 10,467,492 to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by the processor performs the operations and to include, after acquiring the one or more first images and the .

Claims 2, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,691,967. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 2, 12 and 18 would have been obvious over and/or obvious variations of claim 19 of U.S. Patent No. 10,691,967.

b.	With regards to instant claim 18, Instant claim 18 differs from claim 19 of U.S. Patent No. 10,691,967 in slight variations of wording/terminology and in that instant claim 18 additionally requires a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations and “displaying to a user an instruction to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to . 

Claims 2 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5, 7 - 15, 17, 18 and 21 of U.S. Patent No. 10,192,312 in view of Hashimoto U.S. Publication No. 2005/0270368 A1.
a.	With regards instant claims 2, 12 and 18; Instant claims 2, 12 and 21 differ from claims 1, 12 and 21 of U.S. Patent No. 10,192,312 in slight variations of wording/terminology and in that instant claims 2, 12 and 18 additionally require “displaying to a user an instruction to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 12 and 21 of U.S. Patent No. 10,192,312 to include, after acquiring the one or more first images and the one or more first reference images, displaying to a user an instruction to rotate the device. This modification would have been prompted in order to enhance claims 1, 12 and 21 of U.S. Patent No. 10,192,312 by streamlining their processes since a user would be notified of the orientation changes required to properly position and orient the device so that images sufficient to measure the distance to an object can be captured as quickly as possible by the user and with a minimum amount of effort by the user. In addition, instant claims 2, 12 and 21 further differ from claims 1, 12 and 21 of U.S. Patent No. 10,192,312 in that claims 1, 12 and 21 of U.S. Patent No. 10,192,312 additionally require “determining an extent of relative rotation between the one or more first and second reference images” and “determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions”. Pertaining to analogous art, Hashimoto discloses the aforementioned 
b.	With regards to instant claim 19; Instant claim 19 additionally differs from claim 14 of U.S. Patent No. 10,192,312 in view of Hashimoto in that instant claim 19 additionally requires a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 14 of U.S. Patent No. 10,192,312 in view of Hashimoto to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by the processor performs the operations. This modification would have been prompted in order to enhance claim 14 of U.S. Patent No. 10,192,312 in view of Hashimoto by simplifying the process of making changes, updates and/or improvements to the operations performed by its processor since changes and updates could be carried out via changes to the computer readable program code embodied within the computer readable non-transitory storage medium as opposed to changes in hardware. Therefore, it would have been obvious to modify claim 14 of U.S. Patent No. 10,192,312 in view of Hashimoto 
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,192,312.

16/879,000
10,192,312
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claims 12 and/or 17

Claims 12 and/or 18
Claim 18
Claim 21
Claim 19
Claim 14
Claim 20
Claim 21
Claim 21
Claim 21


Claims 2 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5, 7 - 15, 17, 18 and 20 of U.S. Patent No. 10,467,492 in view of Hashimoto U.S. Publication No. 2005/0270368 A1.
a.	With regards to instant claims 2, 12 and 18; Instant claims 2, 12 and 18 differ from claims 1, 12 and 20 of U.S. Patent No. 10,467,492 in slight variations of wording/terminology and in that instant claims 2, 12 and 18 additionally require “displaying to a user an instruction to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 12 and 20 of U.S. Patent No. 10,467,492 to include, after acquiring the one or more first images and the one or more first reference images, displaying to a user an instruction to rotate the device. This modification would have been prompted in order to enhance claims 1, 12 and 20 of U.S. Patent No. 10,467,492 by streamlining their processes since a user would be notified of the orientation changes required to properly position and orient the device so that images sufficient to measure the distance to an object can be captured as quickly as possible by the user and with a minimum amount of effort by the user. In addition, instant claims 2, 12 and 18 further differ from claims 1, 
b.	With regards to instant claims 19 - 21; Instant claims 19 - 21 additionally differ from claims 14, 17 and 18 of U.S. Patent No. 10,467,492 in view of Hashimoto, respectively, in that instant claims 19 - 21 additionally require a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 14, 17 and 18 of U.S. Patent No. 10,467,492 in view of Hashimoto to include utilizing a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by the processor performs the operations. This modification would have been prompted in order to enhance claims 14, 17 and 18 of U.S. Patent No. 
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,467,492.

16/879,000
10,467,492
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10

Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 20
Claim 19
Claim 14
Claim 20
Claim 17
Claim 21
Claim 18


Claims 2 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5, 7 - 15, 17, 18 and 20 of U.S. Patent No. 10,691,967 in view of Hashimoto U.S. Publication No. 2005/0270368 A1.
a.	With regards to instant claims 2, 12 and 18; Instant claims 2, 12 and 18 differ from claims 1, 12 and 20 of U.S. Patent No. 10,691,967 in slight variations of wording/terminology and in that instant claims 2, 12 and 18 additionally require “displaying to a user an instruction to rotate the device”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 1, 12 and 20 of U.S. Patent No. 10,691,967 to include, after acquiring the one or more first images and the one or more first reference images, displaying to a user an instruction to rotate the device. This 
b.	With regards to instant claims 19 - 21; Instant claims 19 - 21 additionally differ from claims 14, 17 and 18 of U.S. Patent No. 10,691,967 in view of Hashimoto, respectively, in that instant claims 19 - 21 additionally require a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor, performs the operations. However, the Examiner asserts that it would have been 
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,691,967.

16/879,000
10,691,967
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3

Claim 4
Claim 6
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 20
Claim 19
Claim 14
Claim 20
Claim 17
Claim 21
Claim 18



Response to Arguments
Applicant’s arguments with respect to claim(s) 2 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive.
On pages 10 - 11 of the remarks the Applicant’s Representative argues that Hashimoto fails to disclose “determining an extent of relative rotation between the one or more first and second reference images” and “determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions”. The Applicant’s Representative argues that Hashimoto mentions nothing “with respect to displacement of a camera, much less determining information on a displacement of a camera based on an extent of relative rotation between two images” and that Hashimoto “merely describes determining a motion of a motion sensing device based on captured images (e.g., captured images show opposite image rotations for two cameras).” The Examiner respectfully disagrees. The Examiner asserts that Hashimoto discloses the aforementioned disputed claim limitations, see at least figure 9, page 2 paragraphs 0023 - 0024 and 0027, page 5 paragraph 0062, page 6 paragraphs 0069 - 0072 and 0077 - 0079, page 7 paragraphs 0082 - 0088 and page 7 paragraph 0093 - page 8 paragraph 0095 of Hashimoto wherein he discloses that “images captured by the cameras 110 and 120 are communicated to the motion processing module 150. The motion processing module can determine, based on the captured images, a direction of relative motion of the originating camera”, that “any device translation or rotation can be determined based on a combination of on-axis translations and/or rotations”, that “a rotation can be differentiated from a translation by comparing . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 10 - 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1.

With regards to claim 2, Hashimoto discloses a method of measuring a distance to an object, by a device having at least two cameras, (Hashimoto, Abstract, Fig. 9, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) comprising: acquiring, by a first camera of the device while the device is in a first position, one or more first images that include the object; (Hashimoto, Figs. 1, 2 & 9, Pg. 3 ¶ 0035, Pg. 7 ¶ 0092 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) acquiring, by a second camera of the device while the device is in the first position, one or more first reference images; (Hashimoto, Figs. 1, 2 & 9, Pg. 2 ¶ 0024 - 0026, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) acquiring, by the first camera of the device while the device is in a second position, one or more second images including the object; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 8 ¶ 0098) acquiring, by the second camera of the device while the device is in the second position, one or more second reference images; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) determining an extent of relative rotation between the one or more first and second reference images; (Hashimoto, Pg. 6 ¶ 0069 - 0074, Pg. 7 ¶ 0084 - 0088, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095) determining, based on the extent of relative rotation, information on a displacement of at least one camera of the device between the first and second positions; (Hashimoto, Pg. 5 ¶ 0062 - 0064, Pg. 6 ¶ 0069 - 0074, Pg. 7 ¶ 0084 - 0088, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) and calculating the distance from the device to the object, based on the one or more first and second images including the object. (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) Hashimoto fails to disclose explicitly after the acquiring of the one or more based on the determined information on the displacement of the at least one camera. Pertaining to analogous art, Alvertos et al. disclose a method of measuring a distance to an object, by a device having at least two cameras, (Alvertos et al., Pg. 131 Abstract, Pg. 131 § Introduction ¶ 3 - § The Left-Right Model ¶ 1, Pg. 132 § The Proposed Model ¶ 1) comprising: acquiring, by a first camera of the device while the device is in a first position, one or more first images that include the object; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) acquiring, by the first camera of the device while the device is in a second position, one or more second images including the object; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) determining information on a displacement of at least one camera of the device between the first and second positions; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) and calculating the distance from the device to the object, based on the one or more first and second images including the object and the determined information on the displacement of the at least one camera. (Alvertos et al., Pg. 131 Abstract, Pg. 131 § Introduction ¶ 3 - 4, Pgs. 132 - 134 § The Proposed Model, Pg. 135 § Concluding Discussion) Alvertos et al. fail to disclose explicitly after the acquiring of the one or more first images and the one or more first reference images, displaying to a user an instruction to rotate the device. Pertaining to analogous art, Arcas et al. disclose after the acquiring of the one or more first images and the one or more first reference images, displaying 

-	With regards to claim 10, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2, wherein the first and second cameras of the at least two cameras are on opposite sides of the device. (Hashimoto, Figs. 3A & 3B, Pg. 1 ¶ 0006, Pg. 2 ¶ 0024, Pg. 5 ¶ 0056 and 0060, Pg. 7 ¶ 0083) 

-	With regards to claim 11, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2, wherein the one or more first images that includes the object and the one or more first reference images are acquired in pairs of reference and object images, the reference and object images of each 

-	With regards to claim 12, Hashimoto discloses a device, (Hashimoto, Figs. 1 & 2, Pg. 2 ¶ 0023, Pg. 3 ¶ 0037, Pg. 8 ¶ 0099 - 0100) comprising: a housing; (Hashimoto, Figs. 1, 2, 3A, 3B & 3D, Pg. 2 ¶ 0022 - 0024, Pg. 5 ¶ 0055 - 0059) a display; (Hashimoto, Figs. 1, 2, 3A & 3D, Pg. 2 ¶ 0023 and 0028, Pg. 3 ¶ 0031 - 0033, Pg. 5 ¶ 0055 and 0058) a first camera included in the housing; (Hashimoto, Figs. 1, 2, 3A, 3B & 3D, Pg. 2 ¶ 0022 - 0024, Pg. 5 ¶ 0055 - 0059) a second camera included in the housing; (Hashimoto, Figs. 1, 2, 3A, 3B & 3D, Pg. 2 ¶ 0022 - 0024, Pg. 5 ¶ 0055 - 0059) and a processor, included in the housing, configured to perform operations (Hashimoto, Figs. 1 & 2, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0036 - 0037, Pg. 8 ¶ 0099 - 0100) comprising: receiving one or more first images including an object, acquired by the first camera while the device is in a first position; (Hashimoto, Figs. 1, 2 & 9, Pg. 3 ¶ 0035, Pg. 7 ¶ 0092 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) receiving one or more first reference images acquired by the second camera while the device is in the first position; (Hashimoto, Figs. 1, 2 & 9, Pg. 2 ¶ 0024 - 0026, Pg. 7 ¶ 0090 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) receiving one or more second images including the object acquired by the first camera while the device is in a second position; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 8 ¶ 0098) receiving one or more second reference images acquired by the second camera while the device is in the second position; (Hashimoto, Figs. 1, 2, 4A - 5D, & 9, Pg. 3 ¶ 0035, Pg. 5 ¶ 0061 - 0064, Pg. 7 ¶ 0093 - Pg. 8 ¶ 0095, Pg. 8 ¶ 0098) determining an extent of relative based on the determined information on the displacement of the at least one camera. Pertaining to analogous art, Alvertos et al. disclose a device, (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) comprising: a first camera; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) and configured to receive one or more first images including an object, acquired by the first camera while the device is in a first position; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) receive one or more second images including the object acquired by the first camera while the device is in a second position; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) determining information on a displacement of at least one camera of the device between the first and second positions; (Alvertos et al., Pg. 131 Abstract, Pg. 135 § Concluding Discussion) and calculating a distance from the device to the 



-	With regards to claim 14, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the device of claim 12, wherein the operations further comprise: controlling the first and second cameras to acquire the one or more first images and the one or more first reference images in pairs of concurrently acquired images and respective reference images. (Hashimoto, Pg. 2 ¶ 0024 and 0026, Pg. 5 ¶ 0060) 

-	With regards to claim 15, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the device of claim 12, comprising a screen located on a same side of the housing as the second camera. (Hashimoto, Figs. 2, 3A & 3D, Pg. 2 ¶ 0028, Pg. 4 ¶ 0053 - 0054, Pg. 5 ¶ 0058 - 0059) 

-	With regards to claim 18, Hashimoto discloses a computer program product for distance estimation, (Hashimoto, Abstract, Figs. 1, 2 & 9, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0034 - 0037, Pg. 7 ¶ 0092, Pg. 8 ¶ 0099 - 0100) comprising: a computer readable non-transitory storage medium having computer readable program code embodied therewith, which when executed by a processor performs operations (Hashimoto, Figs. 1 & 2, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0036 - 0037, Pg. 8 ¶ 0099 - 0100) comprising: receiving one or more first images including an object acquired by a first camera of a device while the device is in a based on the determined information on the displacement of the at least one camera. Pertaining to analogous art, Alvertos et al. disclose receiving one or more first 

-	With regards to claim 19, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the computer program product of claim 18, wherein the operations further comprise: controlling the first and second cameras to acquire the one or more first images and the one or more first reference images in pairs of concurrently acquired images and respective reference images. (Hashimoto, Pg. 2 ¶ 0024 and 0026, Pg. 5 ¶ 0060) 

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1 as applied to claim 2 above, and further in view of Huang et al. U.S. Publication No. 2013/0201301 A1.

-	With regards to claim 3, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2. Hashimoto fails to disclose explicitly 

-	With regards to claim 4, Hashimoto in view of Alvertos et al. in view of Arcas et al. in view of Huang et al. disclose the method of claim 3. Hashimoto fails to disclose explicitly wherein generating the single image that includes the object from the plurality of acquired images comprises selecting one of the plurality of acquired images. Pertaining to analogous art, Huang et al. disclose wherein generating the single image that includes the object from the plurality of acquired images comprises selecting one of the plurality of acquired images. (Huang et al., Pg. 2 ¶ 0026, Pg. 6 ¶ 0070, Pg. 7 ¶ 0086 and 0089) 

-	With regards to claim 6, Hashimoto in view of Alvertos et al. in view of Arcas et al. in view of Huang et al. disclose the method of claim 3. Hashimoto fails to disclose explicitly wherein generating the single image that includes the object from the plurality of acquired images comprises analyzing quality of the plurality of acquired images and discarding images of a quality below a given threshold. Pertaining to analogous art, Huang et al. disclose wherein generating  

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1 as applied to claim 2 above, and further in view of Venkatraman et al. U.S. Publication No. 2014/0029837 A1.

-	With regards to claim 3, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2. Hashimoto fails to disclose explicitly wherein acquiring the one or more first images that include the object comprises acquiring a plurality of images while the device is in the first position and generating a single image that includes the object from the plurality of acquired images. Pertaining to analogous art, Venkatraman et al. disclose wherein acquiring the one or more first images that include the object comprises acquiring a plurality of images while the device is in the first position and generating a single image that includes the object from the plurality of acquired images. (Venkatraman et al., Pg. 1 ¶ 0002 and 0016 [“When taking a picture or recording a video, cameras need to determine the focal distance that renders the subject of 

-	With regards to claim 5, Hashimoto in view of Alvertos et al. in view of Arcas et al. in view of Venkatraman et al. disclose the method of claim 3. Hashimoto fails to disclose explicitly wherein generating the single image that includes the object from the plurality of acquired images comprises generating a combination of some or all of the plurality of acquired images. Pertaining to analogous art, Venkatraman et al. disclose wherein generating the single image that includes the object from the plurality of acquired images comprises generating a combination of some or all of the plurality of acquired images. (Venkatraman et al., Pg. 1 ¶ 0002 and 0016 [“When taking a picture or recording a video, cameras need to determine the focal distance that renders the subject of the image in sharpest focus… Another conventional solution is focus stacking, which requires a camera to take a number of pictures at different focal depths and combine, or ‘stack’, them into one picture”]) 

Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S.  as applied to claim 2 above, and further in view of Motomura et al. U.S. Publication No. 2007/0019000 A1.

-	With regards to claim 7, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2, wherein the calculation is based on a fixed measurement (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) comprising a distance between body organs (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) and wherein the body organs is included in the one or more first and second reference images. (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092) Hashimoto fails to disclose expressly the fixed measurement comprising a size of a body organ. Pertaining to analogous art, Motomura et al. disclose wherein the calculation is based on a fixed measurement comprising a size of a body organ (Motomura et al., Figs. 3 - 5, 10 & 11, Pg. 4 ¶ 0044 - 0045 [“the first feature extraction unit extracts face feature points from the first image IM1 with a center focus on face parts, such as the eyes, nose, and mouth, and outputs each of face feature signals S1" and "size comparison unit 32a compares the size of an image feature (marker graphics) obtained from the face feature signal S1 to the size of the reference graphics accumulated in the memory 33. The distance calculation unit 34 calculates the distance ro from the comparison results obtained by the size comparison unit 32a”]) and wherein the body organ is included in the one or more first and second reference images. (Motomura et al., Figs. 1, 2 & 5, Pg. 3 ¶ 0039 - 0042, Pg. 4 ¶ 0044 - 0049, Pg. 4 ¶ 0051 - Pg. 5 ¶ 0053, Pg. 6 ¶ 0066) Hashimoto in view of Alvertos et al. in view of Arcas et al. and Motomura et al. are combinable because they are all directed towards 

-	With regards to claim 8, Hashimoto in view of Alvertos et al. in view of Arcas et al. in view of Motomura et al. disclose the method of claim 7, wherein the body organ comprises a cornea. (Hashimoto, Pg. 3 ¶ 0034 - 0035, Pg. 7 ¶ 0092 [The Examiner that asserts that an eye comprises a cornea.]) In addition, analogous art Motomura et al. disclose wherein the body organ comprises a cornea. (Motomura et al., Figs. 3 - 5, 10 & 11, Pg. 4 ¶ 0044 - 0045 [“the first feature extraction unit extracts face feature points from the first image IM1 with a center focus on face parts, such as the eyes, nose, and mouth, and outputs each of face feature signals S1" and "size comparison unit 32a compares the size of an image feature (marker graphics) obtained from the face feature signal S1 to the size of the reference graphics accumulated in the memory 33. The distance calculation unit 34 calculates the distance ro from the comparison results obtained by the size comparison unit 32a.” The Examiner that asserts that an eye comprises a cornea. ]) 

-	With regards to claim 9, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the method of claim 2. Hashimoto fails to disclose explicitly wherein the calculation is based on a fixed measurement comprising a distance between the first and second cameras of the at least two cameras. Pertaining to analogous art, Motomura et al. disclose wherein the calculation is based on a fixed measurement comprising a distance between the first and second cameras . 

Claims 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto U.S. Publication No. 2005/0270368 A1 in view of N. Alvertos, D. Brzakovic, and R. C. Gonzalez, "Correspondence in Paris of Images Acquired By Camera Displacement in Depth", SPIE, Intelligent Robots and Computer Vision, Vol. 726, 1986, pages 131 - 136, herein referred to as "Alvertos et al.", in view of Arcas et al. U.S. Publication No. 2009/0310851 A1 as applied to claims 12 and 18 above, and further in view of McNamer et al. U.S. Publication No. 2011/0255775 A1.

-	With regards to claim 16, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the device of claim 12. Hashimoto fails to disclose explicitly wherein the operations further comprise: analyzing an input stream provided by the second camera relative to the one or more first reference images, after receiving the one or more first images and the one or more first reference images, in order to determine when the housing is in a position suitable for acquiring the one or more second reference images and the one or more second images. Pertaining to analogous art, McNamer et al. disclose wherein the operations further comprise: analyzing an input stream provided by the second camera relative to the one or more first reference images, after receiving the one or more first images and the one or more first reference images, in order to determine when the housing is in a position suitable for acquiring the one or more second reference images and the one or more second images. (McNamer et al., Figs. 19, 24 & 27, Pg. 13 ¶ 0140 - 0141, Pg. 15 ¶ 0151, Pg. 16 ¶ 0154 and 0156 - 0157) Hashimoto in view of Alvertos et al. in view of Arcas et al. and McNamer et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of McNamer et al. This modification would have been prompted in order to enhance the combined base device with the well-known techniques McNamer et al. applied to a comparable device. Analyzing an 

-	With regards to claim 17, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the device of claim 12, comprising a screen. (Hashimoto, Figs. 2, 3A & 3D, Pg. 2 ¶ 0028, Pg. 4 ¶ 0053 - 0054, Pg. 5 ¶ 0058 - 0059) Hashimoto fails to disclose explicitly wherein the operations further comprise: displaying on the screen, after receiving the one or more first images and the one or more first reference images, a stream of images acquired by the second camera, in order to allow the user to position the housing for acquiring the one or more second images and the one or more second reference images. Pertaining to analogous art, McNamer et al. disclose a screen (McNamer et al., Abstract, Figs. 19, 24 & 27, Pg. 3 ¶ 0044 and 0050, Pg. 13 ¶ 0139 - 0141) and wherein the operations further comprise: displaying on the screen, after receiving the one or 

-	With regards to claim 20, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the computer program product of claim 18. Hashimoto fails to disclose explicitly wherein the operations further comprise: analyzing an input stream provided by the second camera relative to the one or more first reference images, after receiving the one or more first images and the one or more first reference images, in order to determine when the device is in a position suitable for acquiring the one or more second reference images and the one or more second images. Pertaining to analogous art, McNamer et al. disclose wherein the operations further comprise: analyzing an input stream provided by the second camera relative to the one or more first reference images, after receiving the one or more first images and the one or more first reference images, in order to determine when the device is in a position suitable for acquiring the one or more second reference images and the one or more second images. (McNamer et al., Figs. 19, 24 & 27, Pg. 13 ¶ 0140 - 0141, Pg. 15 ¶ 0151, Pg. 16 ¶ 0154 and 0156 - 0157) Hashimoto in view of Alvertos et al. in view of Arcas et al. and McNamer et al. are combinable because they are all directed towards moving a camera between capture of images to facilitate determination of three-dimensional information of an imaged object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hashimoto in view of Alvertos et al. in view of Arcas et al. with the teachings of McNamer et al. This modification would have been 

-	With regards to claim 21, Hashimoto in view of Alvertos et al. in view of Arcas et al. disclose the computer program product of claim 18, further comprising a screen of the device. (Hashimoto, Figs. 2, 3A & 3D, Pg. 2 ¶ 0028, Pg. 4 ¶ 0053 - 0054, Pg. 5 ¶ 0058 - 0059) Hashimoto fails to disclose explicitly wherein the operations further comprise: displaying on the screen of the device, after receiving the one or more first images and the one or more first reference images, a stream of images acquired by the second camera, in order to allow the user to position the device for acquiring the one or more second images and the one or more second reference images. Pertaining to analogous art, McNamer et .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667